Citation Nr: 1805912	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active military service from December 1998 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  At that time, the RO granted service connection for bilateral knee disabilities and assigned each knee a 10 percent disability rating effective March 23, 2011 (the date of the claims).  

In an October 2011 rating decision, the RO continued the 10 percent ratings for the Veteran's bilateral knee disabilities.  

In a December 2013 rating decision, the RO granted a separate 10 percent disability rating for right knee instability effective from March 23, 2011 (the date of the original claim for service connection).  

In August 2016, the Veteran testified before the undersigned at a video-conference hearing; a transcript of that hearing is of record.  

In January 2017, the Board remanded the claims for increased ratings for each knee for additional development.  At that time, the Board also denied service connection for right and left foot disorders and a back disorder, and denied special monthly pension based on the need for regular aid and attendance or housebound status.

The Board notes that the Veteran appealed the January 2017 Board decision as to the denials of the service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the Court dismissed the case due to the Veteran's failure to prosecute the appeal.  In January 2018, the Court recalled the November 2017 order and ordered that VA file a brief within 60 days of January 12, 2018.  As the time period for filing the brief has not passed and no further Court order has been issued, these matters are not before the Board.  The Board notes that the Veteran's representative also argued the reversal of the denial of increased ratings for each knee; however, the increased rating claims had not been decided by the Board, and in fact were remanded by the Board.  The increased rating claims for each knee are the only undecided issues currently on appeal at the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically a new VA examination has not been obtained to determine the current level of severity of each knee.  The requests for additional development as to private medical treatment and for VA treatment records have also not been accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran, and her representative, a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated the Veteran for the knees that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records. 

If the Veteran responds, assist her in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain and associate with the file all relevant updated treatment records pertaining to the bilateral knees (the most recent VA treatment records of record are from May 2016).

3.  Schedule the Veteran for a VA examination by a qualified medical provider.  The examiner must review the record. 

(a) The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing in both service-connected right knees.  If the knees cannot be tested on "weight-bearing," then the examiner should indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so. 

The examination should also include testing for any increased instability of the right knee; as well as any instability of the left knee.

(c) Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's bilateral knee disability has on her occupational functioning, and whether or not her bilateral knee disability impacts her ability to perform ordinary activities of daily living. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




